Citation Nr: 1811824	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for major depression (to include sleep disorder and anger problems). 

2.  Entitlement to a compensable rating for schizophrenia. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force with active duty from April 1972 to May 1973, with previous service with the United States Marine Corps Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim for entitlement to a compensable rating for schizophrenia, among other things.  An additional claim for entitlement to service connection for major depression was denied in an October 2017 rating decision
 
By way of background, the Board notes that the Veteran was initially granted a rating of 100 percent for schizophrenia upon his discharge from the United States Air Force.  That rating was reduced to 30 percent effective June 1, 1974, and further reduced to 0 percent effective October 1, 1975. 

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record. 

Additionally, the Board notes that the record reflects that the Veteran is not working and that he is not working because of his psychiatric symptoms.  The United States Court of Appeals for Veterans Claims (the Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board notes that the issue of entitlement to a TDIU is raised by the record, is part and parcel of the increased rating claim on appeal, and is therefore properly before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claims may be adjudicated on the merits. 

As stated above, the Board notes that the Veteran's claim for entitlement to service connection for major depression was recently denied in an October 2017 rating decision.  During the Veteran's November 2017 sworn testimony, the Veteran stated his depression and other symptoms have been continuous since his discharge and have gotten progressively worse, and that the symptoms that he experiences now are the same kinds of symptoms that he experienced while in service.  See, November 2017 hearing transcript.  The Board finds that this statement is sufficient to constitute a notice of disagreement to the denial of the Veteran's claim of entitlement to service connection for major depression and that the transcript of the hearing may serve as the written component of the notice of disagreement.  Accordingly, the Board finds that a remand is required for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

With respect to the Veteran's claim for entitlement to a rating in excess of 0 percent for service-connected schizophrenia, the Board further observes that in November 2012, it was noted during the Veteran's psychological treatment that "the Veteran doesn't suffer from schizophrenia, but rather moderate to severe depression, which in the remote past have been associated with psychotic features."  See, November 2012 post-service treatment record.  Additionally, a September 2017 medical report from a clinical Social Worker indicated that the examiner believed that the Veteran was "incorrectly diagnosed when in the military, and that at the time a more appropriate diagnosis would have been Major Depression with psychosis and not schizophrenia.  See, September 2017 post-service treatment record.  Based on these opinions, plus the Veteran's sworn testimony during his November 2017 videoconference hearing, the Board finds that the Veteran's claim for entitlement to a rating in excess of 0 percent for service-connected schizophrenia is inextricably intertwined with his claim for entitlement to service connection for major depression.  The Board will therefore defer any action with respect to this claim until the completion of the development as noted above.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, with respect to the Veteran's claim for entitlement to a TDIU, the Board notes that this claim is also inextricably intertwined with his increased rating claim which remains appeal.  Accordingly, the Board will therefore also defer any action with respect to this claim until the completion of the development noted above.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case addressing the issue of entitlement to service connection for Major Depression (to include sleep disorder and anger problems).  Advise the Veteran and his representative of the need to file a timely substantive appeal following the issuance of the Statement of the Case if the Veteran wants to complete an appeal of that issue.  If the Veteran does not file a timely appeal after his receipt of the Statement of the Case, return the remaining issues to the Board without taking further action.  

2.  Should the Veteran file a timely substantive appeal to that Statement of the Case, readjudicate the issue of entitlement to a compensable rating for Schizophrenia, and also consider the implied claim for TDIU.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case, allow the appropriate time for response, and then return the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


